Citation Nr: 1616959	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-34 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD), depression, anxiety and sleep disturbance, claimed as due to in-service military sexual trauma.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active service from August 1970 to April 1972, which included service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The record reflects that the RO has characterized the Veteran's psychiatric claim as four separate claims, all pertaining to a claim for PTSD due to in-service military sexual trauma.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5.  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  The Board, therefore, is recharacterizing the Veteran's claims accordingly as a single claim for service connection for a psychiatric disability to include PTSD, depression, anxiety and sleep disturbance. 

The record before the Board consists of the Veteran's paper claims files and electronic files within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board is remanding the Veteran's appeal to allow him the requested Board videoconference hearing before a Veterans Law Judge. 

On his December 2013 Substantive Appeal (VA Form 9) the Veteran requested a Board hearing via live videoconference.

In October 2015, the Veteran's representative submitted a statement notifying VA of the Veteran's new mailing address.  The RO then mailed the Veteran a letter notifying him of the date, time and place of his requested hearing; however, they mailed that notice to a different address than that provided by the representative days earlier.  Moreover, in a letter received by the RO one week prior to the scheduled hearing, the Veteran's representative requested that the hearing be rescheduled due to a conflict.  The RO has not had an opportunity to reschedule the hearing.  Remand is, therefore, required so the Veteran can be scheduled for his requested Board videoconference hearing, to include providing him notice at his address of record.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity, and notify him of the date, time and location of this hearing.  Notice should be mailed to his current address of record.  Place a copy of the notice in the claims file. If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




